Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2022

                                      No. 04-21-00417-CR

                          Geovanni Jesus ALVAREZ-RODRIGUEZ,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7830
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        On August 1, 2022, appellant filed a motion to supplement the reporter’s record,
requesting that we direct the court reporter to file a supplemental reporter’s record that includes
the defense’s “only exhibit, a letter written by the complaining witness,” which was not admitted
in evidence. Also on August 1, 2022, the court reporter filed a supplemental reporter’s record
that includes the defense exhibit referred to by appellant in his motion. Accordingly, appellant’s
motion to supplement is DENIED AS MOOT.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court